Exhibit 10.2


Apache Corporation
Executive Termination Policy
This Policy, which provides for the payment of certain benefits upon termination
of employment, applies to:
All executive officers in the event of a termination of employment without
cause.
Pursuant to the Policy, in the event of a termination of employment without
cause, executive officers are eligible to receive the following benefits;
•
base salary benefit:

•
two times base salary for the chief executive officer;

•
1.75 times base salary for executive vice presidents;

•
1.5 times base salary for senior vice presidents and regional vice presidents;

•
one times base salary for vice presidents;

•
prorated target bonus;

•
twelve months COBRA subsidy at active rates;

•
three years’ service credit toward retiree medical;

•
prorated vesting for restricted stock units and stock options and extension of
exercise period to full life of original stock option award; and

•
prorated vesting based on time in performance period for performance shares
provided the executive has participated in the performance program for at least
one year of the performance period (calculated at the end of the performance
period and, if a payout is warranted, paid in cash according to the performance
program’s vesting schedule).

A condition precedent to an executive officer receiving the benefits under this
Executive Termination Policy will be for such executive to provide a full and
final release to the Company of all claims in a form of release approved by the
Company’s general counsel or chief executive officer.
Upon termination of employment after a Change of Control, all executive officers
will receive no additional benefits pursuant to this Policy during the 24 months
following a Change of Control when they are entitled to termination benefits
under the Income Continuance Plan. Benefits for such officers after termination
of employment upon a Change of Control will continue to be administered under
the Company’s Income Continuance Plan and existing equity grant agreements with
the Company. After expiration of the period that termination benefits are
provided by the Income Continuance Plan, this Policy shall again be operative.





